SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras and PPSA signed a Production Individualization Agreement of the Tartaruga Mestiça sharing field, at Campos Basin Rio de Janeiro, November 3 rd , 2014 – Petróleo Brasileiro S.A. – Petrobras and PPSA (Pré-Sal Petróleo S.A.) have signed last Friday (10/31) a Production Individualization Agreement (PIA) of the Tartaruga Mestiça, located at the south portion of the Campos Basin. This Agreement sets out the rules of joint execution of oil and natural gas production and developing operations in the area, as well as participation of each parties. PPSA signs the Agreement, as representative of the Brazilian Federal Government, under Law no. 12.351 /10, because the non-contracting sharing field area is located at the Pre-Salt Polygon. The Tartaruga Mestiça sharing field is partially located at a concession contract BM-C-36 area (operated by Petrobras, with 100% of its participation) and partially at a non-contracting area of the Pre-Salt Polygon. It is located approximately 125 km from the city of Macaé (RJ), at a water depth between 650 and 1,200 meters and it shall produce oil and gas in Albian-age carbonate reservoirs (post-salt). The development of Tartaruga Mestiça shall occur in conjunction with the Tartaruga Verde basin (100% Petrobras) and foresees the installation of a Production Unit, such as FPSO-type ( floating production, storage and offloading ), besides the drilling of production and injectors wells. The start-up of the FPSO commercial production of Tartaruga Verde and Tartaruga Mestiça from a well, located at the Tartaruga Verde field, is scheduled for 2017, according to the Business and Management Plan for 2014-2018. In turn, the start-up of commercial production of Tartaruga Mestiça field is scheduled for the first semester of 2018. The Agreement defines Petrobras as operator of the sharing field, as well as foresees redetermination mechanisms of participation originally established, to the extent that new technical information is obtained. PIA and Tartaruga Mestiça Development Plan are jointly submitted to ANP approval. The companies will enter into a consortium and will agree upon its rules of management and governance. Upon ANP approval and subsequent start-up of production, a portion of the produced volume of oil and natural gas will be guaranteed to the Federal Government by the PPSA. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 3, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
